Name: Council Regulation (EC) No 369/94 of 14 February 1994 opening and providing for the administration of Community tariff quotas for certain agricultural and fishery products originating in Austria, Norway and Sweden
 Type: Regulation
 Subject Matter: Europe;  agricultural activity;  tariff policy
 Date Published: nan

 19. 2. 94 Official Journal of the European Communities No L 48/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 369/94 of 14 February 1994 opening and providing for the administration of Community tariff quotas for certain agricultural and fishery products originating in Austria, Norway and Sweden Whereas it is the responsibility of the Community to open tariff quotas in performance of its international obli ­ gations ; whereas in the interests of efficient common management of the quotas, however, there is nothing to prevent the Member States' being authorized to draw from the quotas the quantities necessary to cover actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission, and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by, the Benelux Economic Union, and any operation concerning the administration of these quota may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has concluded Agreements in the form of exchanges of letters in particular with Austria, Norway and Sweden, approved by Decisions 86/555/EEC (  ), 86/557/EEC (2) and 86/558/EEC (3) ; Whereas the above Agreements have been amended or supplemented by the Agreement on the European Economic Area, and by the bilateral Agreements in the form of exchanges of letters with Austria, Norway and Sweden, and approved by Decisions 93/734/EC (4), 93/737/EC 0 and 93/738/EC ( «) ; HAS ADOPTED THIS REGULATION :Whereas under the above Agreements the Communityhas undertaken, subject to certain conditions, to open Community tariff quotas each year at a reduced or zero rate of duty for a number of agriculture and fishery products originating in those countries ; whereas the tariff quotas should accordingly be opened for 1994, specifying where necessary any conditions of eligiblity laid down ; whereas in the interests of clarity the agricultural products subject to tariff quotas should be set out in Annex I to this Regulation by country of origin, specifying for each product the volume of the tariff quota, the rate of customs duty applicable and the period of validity ; Whereas all Community importers should be ensured equal and continuous access to the quotas and the duty rates laid down for the quotas should be applied without interruption to all imports of the products in question into all Member States until the quotas are exhausted ; Article 1 1 . From 1 January to 31 December 1994, or for the periods shown in Annex I, the customs duties applicable to the products referred to in this Regulation shall be suspended or reduced to the levels indicated for each product, within the limit of the Community tariff quota shown for each product. 2. Entitlement to the tariff quotas referred to in the Annex by Order Nos 09.0803 and 09.0805 is reserved for wines accompanied by the following document :  an approved commercial document, completed in accordance with Commission Regulation (EEC) No 986/89, Article 9 (2) (J). In this case the document must include the following endorsement, certified by the competent Austrian organization : (') OJ No L 328, 22. II . 1986, p. 57. (2) OJ No L 328, 22. 11 . 1986, p. 76. (3) OJ No L 328, 22. 11 . 1986, p . 89 . 0 OJ No L 346, 31 . 12. 1993, p . 14. 0 OJ No L 346, 31 . 12. 1993, p . 17. 0 OJ No L 346, 31 . 12. 1993, p. 18 . 0 OJ No L , 106, 18 . 4. 1989, p. 7. No L 48/2 19. 2. 94Official Journal of the European Communities This wine is a "quality wine/quality sparkling wine" (a) in conformity with the 1985 Wine Law of the Republic of Austria. and that declaration is accepted by the customs authori ­ ties, the Member State concerned shall , by notifying the Commission, draw an amount corresponding to its requi ­ rements from the quota volume. Requests for drawings, indicating the date of acceptance of the said declarations, must be sent to the Commission without delay. The drawings shall be granted by the Commission by reference to the date of acceptance of the declaration for free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them to the corresponding quota volume as soon as possible. If the quantities requests are greater than the available balance of the quota volume, the balance shall be allo ­ cated on a pro rata basis. The Commission shall inform the Member States of the drawings made. Article 4 Each Member State shall guarantee importers of the products in question equal and continuous access to the quotas as long as the balance of the corresponding quota volume allows. Article 5 (a) Delete as appropriate . Imports of such wines must comply with the free-at ­ frontier reference price. The tariff quotas will apply only where Article 54 of Regulation (EEC) No 822/87 (') is observed. 3 . Imports of products referred to in the Annex under Orders Nos 09.0605, 09.0607, 09.0611 , 09.0615,09.0703 and 09.0711 shall not qualify for the tariff quotas unless the free-at-frontier price established by the Member States in accordance with Article 22 of Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (2) is at least equal to any reference price which has been fixed by the Community for the products or categories of products in question. For the calculation of the reference price, the following coefficients shall be applicable :  whole herring : 1 ,  flaps of herring : 2,32,  pieces of herring : 1,96. 4. The Protocols on the definition of the concept of originating products and on methods of administrative cooperation annexed to the agreements between the European Community and the Kingdom of Sweden, the Kingdom of Norway and the Republic of Austria shall apply. Member States and the Commission shall cooperate closely in order to ensure compliance with this Regula ­ tion . Article 2 The tariff quotas referred to in Article 1 shall be adminis ­ tered by the Commission, which may take any appro ­ priate administrative measures in order to ensure efficient administration. Article 3 Where an importer declares a product covered by the Regulation for free circulation in a Member State and applies to take advantage of the preferential arrangements, Article 6 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall be apply as from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 1994. For the Council The President Y. PAPANTONIOU (') OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 388, 31 . 12. 1992, p. 1 . Regulation as last amended by Regulation (EEC) No 1891 /93 (OJ No L 172, 15 . 7. 1993, p. 1 ). 19 . 2. 94 Official Journal of the European Communities No L 48/3 ANNEX I (a) Products originating in Austria Order No CN code Description (') Amount of quotas Quota duty (%) 09.0803 ex 2204 21 25 Quality wines produced in conformity with the 1985 150 000 hi 0 29 Wine Law of the Republic of Austria, in containers 35 holding two litres or less 39 49 59 90 09.0805 ex 2204 10 19 Quality sparkling wines produced in conformity with the 4 000 hi 0 99 1985 Wine Law of the Republic of Austria, in containers holding two litres or less 09.0807 2009 70 Fruit juices (including grape must) or vegetable juices, 10 000 0 (2) 80 1 1 unfermented and not containing added spirit, whether or tonnes 80 19 not containing added sugar or other sweetening matter 80 50 including : 80 61 80 63 80 69 90 11 90 19 90 31 90 39 09.0808 2009 1 1 Juices other than apple or pear juice 500 0 19 tonnes 20 30 40 50 60 2009 80 32 80 34 80 39 80 81 1 80 82 80 83 80 85 80 93 80 95 80 96 80 98 2009 90 21 90 29 90 41 90 49 90 51 90 59 90 71 90 73 90 79 90 91 90 93 90 99 (') Notwithstanding the rules of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated the preferential scheme is to be determined by application of the CN codes and corresponding description taken together. (2) The additional sugar duty remains applicable. No L 48/4 Official Journal of the European Communities 19 . 2. 94 b) Products originating in Norway Order No CN code Description (') Amount of quotas (tonnes) Quota duty (%) 09.0701 ex 1504 20 10 Oils and fats of marine animals, other than whale oil and 1 000 8,5 ex 1504 30 19 sperm oil, in packings of a net capacity of more than 1 kg ex 1516 10 90 0305 Fish, dried, salted, or in brine ; smoked fish, whether or not cooked before or during the smoking process ; fish meal fit for human consumption :  Dried fish, whether or not salted but not smoked : 0305 51   Cod (Gadus morhua, Gadus ogac, Gadus macroce ­ phalus) : 09.0703 ex 0305 51 90 Dried, salted :  Excluding cod of the species Gadus macroce ­ phalus 0305 59 Other :  º 13 250 » 0    Fish of the species Boreogadus saida : 0305 59 19     Dried, salted : from 1 April to 31 December 1994 ' Prepared or preserved fish, including caviar and caviar substitutes prepared from fish eggs : ex 1604 13 90    Other :     Sardinella ; brisling or sprats excluding raw fillets merely coated with batter or bread ­ crumbs, whether or not prefried in oil, deep ­ frozen     Other : 160419 92 _____ Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) * 400 * 7,2 09.0711 ex 160419 93 _____ Coalfish (Pollachius virens), excluding smoked coalfish 160419 94 _____ Hake (.Merluccius spp., Urophycis spp.) 160419 95      Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) 160419 98 Other ex 1604 20 90 Fish other than herring and smoked saithe : / 4  Other than mackerel 10  Mackerel (scomber australasicus) 09.0751 ex 070410 10 Cauliflowers, fresh or chilled, from 1 August to 31 2 000 0 October 1994 09.0753 ex 0704 90 90 Broccoli, fresh or chilled, from 1 July to 31 October 1994 1 000 0 09.0755 ex 0704 90 90 China cabbages, fresh or chilled, from 1 July to end 3 000 0 February 1995 09.0757 ex 0809 20 60 Cherries, fresh, from 16 July to 31 August 1994 600 0 80 09.0759 ex 0809 40 11 Plums, fresh, from 1 September to 15 October 1994 600 0 19 90 09.0761 ex 0810 10 10 Strawberries, fresh, from 15 July to 31 July 1994 750 0 09.0762 ex 0810 10 90 Strawberries, fresh, from 1 August to 15 September 1994 750 0 (') Notwithstanding the rules of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated the preferential scheme is to be determined by application of the CN codes and corresponding description taken together. 19 . 2. 94 Official Journal of the European Communities No L 48/5 c) Products originating in Sweden Order No CN code Description (') Amount of quotas (tonnes) Quota duty (%) 1604 Prepared or preserved fish ; caviar and caviar substitutes prepared from fish eggs : 09.0605  Fish, whole or in pieces, but not minced : 1604 12   Herrings : * 250 * 0    Other : 1604 12 91     In airtight containers 1604 12 99 Other : 160413   Sardines, sardinella and brisling : " 1604 13 90    Other 1604 19 Other : 09.0607 Other : Other : 1604 19 92 _____ Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) 200 0 1604 19 93      Coalfish (Pollachius virens) 1604 19 94 _____ Hake {Merluccius spp., Urophycis spp.) 160419 95      Alaska pollack (Theragra chalcogramma) and (Pollachius pollachius) 1604 19 98 -- Other 1604 20  Other prepared or preserved fish : 1604 20 90   Of other fish 1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved : 09.0611 ex 1605 20  Shrimps and prawns : &gt; 120  º 7,5  Shelled, whether or not frozen, excluding shrimps and prawns of the Crangon variety ^ 09.0613 0710 21 00 Peas, frozen 12 000 6 ex 0710 29 00 09.0615 ex 0302 40 90 Herrings and meat of herrings, fresh or chilled, from 1 20 000 0 ex 0304 10 93 August to 14 February 1995 ex 0304 10 98 09.0631 ex 0208 90 90 Reindeer meat, fresh, chilled, frozen, dried or smoked 200 0 ex 0210 90 20 09.0635 ex 0710 30 00 Spinach, frozen 500 0 09.0637 ex 0710 80 95 Dill and parsley, frozen 200 0 09.0639 ex 0811 90 10 Rubus chamaemorus V., myrtillus V myrtilloides and V. 4 000 0 (2) ex 0811 90 30 angustifolium, frozen 0811 90 50 0811 90 70 ex 0811 90 99 09.0641 1517 10 Margarine 1 000 0 (3) 09.0643 ex 2004 90 99 Vegetable gratins and dietetic preparations 500 0 09.0645 ex 2005 10 00 Homogenized vegetables, infant food preparations 250 0 09.0647 2005 20 20 Potatoes, thinly sliced, fried or baked, whether or not 200 0 salted or flavoured, in airtight packings, suitable for immediate consumption 09.0649 ex 2007 10 Jams, jellies, marmalades, (vaccinium myrtillus, V 500 0 (2) 99 myrtilloides and V angustifolium, Rubus chamaem6rus) No L 48/6 Official Journal of the European Communities 19. 2. 94 Order No CN code Description (') Amount of quotas (tonnes) Quota duty (%) 09.0651 ex 2009 80 Fruit juices and mixtures (raspberries, V. myrtillus, V 250 0 (*) 90 myrtilloides and V angustifolium, Rubus chamaemorus, redcurrents, blackcurrants) (') Notwithstanding the rules of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annfex, by the coverage of the CN codes. Where ex CN codes are indicated the preferential scheme is to be determined by application of the CN codes and corresponding description taken together. 0 The additional sugar duty remains applicable. (3) The variable component remains applicable. 19 . 2. 94 Official Journal of the European Communities No L 48/7 ANNEX II TARIC CODES a) Produits originating in Austria c) Products originating in Sweden Order No CN codes Taric codes 09.0803 ex 2204 21 25 2204 21 25*95 ex 2204 21 29 2204 21 29*96 ex 2204 21 35 2204 21 35*97 ex 2204 21 39 2204 21 39*97 ex 2204 21 49 2204 21 49*20 ex 2204 21 59 2204 21 59*20 ex 2204 21 90 2204 21 90*10 09.0805 ex 2204 10 19 2204 10 19*91 ex 2204 10 90 2204 10 99*91 b) Products originating in Norway Order No CN codes Taric codes 09.0611 ex 1605 20 00 1605 20 10*91 * 96 1605 20 91*91 * 96 1605 20 99*91 * 96 09.0613 ex 0710 29 00 0710 29 00*10 09.0615 ex 0302 40 90 0302 40 90*20 ex 030410 93 030410 93*20 ex 0304 10 98 030410 98*16 09.063 1 ex 0208 90 90 0208 90 90 * 1 0 ex 0210 90 20 0210 90 20*10 09.0635 ex 0710 30 00 0710 30 00 * 10 09.0637 ex 0710 80 95 0710 80 95*20 09.0639 ex 0811 90 10 0811 90 10*13 90 10*50 ex 0811 90 30 0811 90 30*13 90 30*50 ex 0811 90 99 0811 90 99*68 09.0643 ex 2004 90 99 2004 90 99 * 1 3 * 21 * 31 * 41 * 5l * 61 * 91 09.0645 ex 2005 10 00 2005 10 00 * 1 1 * 21 * 31 * 91 09.0649 ex 2007 10 10 2007 10 10 * 1 1 10 10*40 ex 2007 10 90 2007 10 90*11 90*40 ex 2007 99 39 2007 99 39 * 1 1 39*20 ex 2007 99 59 2007 99 58 * 1 1 58*40 ex 2007 99 90 2007 99 99*11 99*40 09.0651 ex 2009 80 2009 80 34*21 34*50 34*60 39*11 39*50 39*60 82*11 82*30 82*40 85*31 Order No CN codes Taric codes 09.0701 ex 1504 20 10 1504 20 10*90 ex 1504 30 19 1504 30 19*90 ex 1516 10 90 1516 10 90*11 09.0703 ex 0305 51 90 0305 51 90*10 * 20 ex 1604 13 90 1604 13 90*91 * 99 09.071 1 ex 1604 19 93 1604 19 93*90 ex 1604 20 90 1604 20 90*30 *40 * 90 09.0751 ex 0704 10 10 0704 10 10*30 09.0753 ex 0704 90 90 0704 90 90 * 1 3 09.0755 ex 0704 90 90 0704 90 90*92 * 94 * 97 09.0757 ex 0809 20 60 0809 20 60*10 ex 0809 20 80 0809 20 80*11 * 19 09.0759 ex 0809 40 1 1 0809 40 1 1 * 60 ex 0809 40 19 0809 40 19*10 ex 0809 40 90 0809 40 90 * 50 09.0761 ex 0809 10 10 0810 10 10*60 * 80 09.0762 ex 0810 10 90 0810 10 90*12 * 14 No L 48/8 Official Journal of the European Communities 19 . 2. 94 Order No CN codes Taric codes ex 2009 90 2009 90 21*21 21*30 29*10 51*20 59*20 91*92 93*20 99*20 Order No CN codes Taric codes 09.0651 85*50 (cont'd) 85*60 93*11 93*50 93*60 98*11 98*30 98*40